Title: To James Madison from David Jones, 17 September 1812
From: Jones, David
To: Madison, James


my Dear Sir,
Eastown Chester County Penna Sept. 17. 1812.
The Tenth Day of June last, I left home, to make a Tour through this & ohio State. I had some Business of my own, & an ardent Disire to know the minds of the people, in this important Crisis. I mixed in all Companys, of all Ranks, conversed freely & preached very often. I have reason to beleive that my Labour was not unsuccessful. On my return, I wrote to you two letters from wheeling in ohio County virginia. One before I heard of Hull’s Treachery, & the other after. I can assure you that never was a people more unanimous than the State of ohio, with a few Exceptions. Some at marrietta are devoted to the Interest of England, and may be for any thing I know, in brittish Pay; but more of them are deceived by the men of the East, receiving Secret Service money, and I gess these are not a few. When I was at marriotta, a good looking man steped into my room, and introducing Politics asked me, if I thought the war would continue? My answere was, that it was my opinion that it would continue till england would fall. At which he shewed violent Passion; & said then the union would be dissolved, by the with drawing of the N. England States, adding as a reason, that they were a Commercial People, & the Middle States were agricultural. I would not admit that they were more commercial than we were, except in a few articles such as fish, Cabbage, potatoes, onions with Lumber & live Stock. They were oblidged to come to our ports flour [sic], &c. and if they withdrew, he might be sure, we would never suffer one of their vessels to enter our ports while the world stood. From our Conversation, I am fully perssuaded that some in N. England have entered into a secret Combination with England; but we have this Comfort, viz. there is more there for us than against us. The vile Hypocritical Preisthood are against us, and all, who are Preist ridden, and no more. It will be your Duty Sir to call for volentiers, and their Tory governors will not be able to prevent them to the Confusion of all Treators.
I would now call your attention to ohio State. They are new Settlers & very scarse of blankets. They are willing to pay for them, but they are not be had [sic]. It will be incumbent on you Sir, to send two or three Thousand before winter to marrietta or Cincinati before winter. Col. Duane told me they can be had in the manifactories near Philadelphia. It is universally the opinion of the People that Dr ustis is not properly Qualified for his Station, it is expected that you will displace him, as he has not the Confidence of the People, and appoint another. Through some neglect, there is neither arms, nor amonition Sufficient in ohio State. I have know Companeis to march from Zanevill with only 4 rounds a peice. There is now 30.000d Stand of arms ready at Harper’s ferry. This I had from one of the manifactorers. And I have not seen one bayonette fit for action. I told you this last march in Conversation, but nothing has been done on the Subject. From wheeling I recommended gen. Armstrong to command the Northwestern Army. From my acquintance with him last war, I beleive him to be a man of firmness & Judgement. I have recommended him warmly to the State of ohio, I shall wait with Solicitude to hear of his appointment. Governor Harrison is my friend & a good man; but there is some thing wanting in him for that Station; he might answere for second in Command his Conduct in his last Campaign was so imprudent, that he cannot be acceptable, excepting with a few of his Friends.
I will now give you my opinion of Pennsylvania. They are generally warm whiggs; but there are too many Tories among them, especially in Philadelphia. These do all in their power to impede your operations, & bring your administration into disgrace. They are not very formidable, but they are guilty every Day of Treason; and if no Notice is taken of them by men in Power, you may depend on it, some serious Consequences will follow. We unite now under the Name of whiggs, and by this Term we mean all who approve of the present measures. By Tories we mean all whining, canting fellows, who affect to be friends of Peace, but in fact are wolves in Sheeps Cloathing, and openly declare the war unnessesary & ruinous. These are all for Dewit Clinton for president, asserting that you want Energy. I sorry [sic] that for months past, you given [sic] them so much room for their assertion. Never was there a greater blu[n]der than the omission of building gun boats on the Lakes, and not securing the St Lawrence. However it is better to mend late than never do well. The present operations minister a pleasing prospect. Your ordering ship Carpinters to the Lake is what ought to have been done long ago, and before winter all upper Canada will be in our Possession. This will retreive our honour and damp the Spirit of the Savages. Before long, you will See my Ideas on this Subject. You deceived yourself in appointing worthington to act in the ill Judged & untimely Treaty, for his very Name is abhorred by many in the State. Nothing could injure your Election in this State more than taking any Notice of worthington. You must learn to know your real Friends better, or you will soon have very few. The News Papers will inform you that great Exertions are making in this State for Dewitt Clinton as president. I shall oppose this with all the Energy & influence I can command, & so will Duane, for he told me so this Day. Some of my Reasons are, that governeur Morris is at the head of the Business. I have watched him for more than 30 years, & in all that Time I never knew him to do one good act. With me this is reason enough to oppose Dewitt Clinton. Morris is in my opinion one of the most unprincipled men on Earth, & a vile Intriguer.
Another reason determines me against Clinton, which is that all the Tories are for him; and where they are concerned there can be no good in view. The reason assigned for Chosing Clinton is, they want at present a man of Energy, & they say you possess it not. I am Sorry that this year’s administration has left too much room to say so; but I am not discouraged, I hope this Campaign will Terminate gloriously, and convince your Enemies, that you possess more Energy than Suits them. My Dear Sir, if you must die politically, die gloriously, the present prospect, to me is very pleasing. I am willing to trust the Event to god.
Before I cloase, I think it my Duty to observe that general Dearborn has done nothing till lately that discovers any Talents for his Station. If the news Papers are correct, he has Sauntered away his Time Shamefully instead of Concentrating his army near the Lakes. I know not who originated the Project of buying land opposite to albany. A more ridiculous plan was never devised. A mere waste of publick money, and the ruin of the army. The very firewood would there cost an immence Sum of money. Barracks should never be near any Town, or in the Spring of the year your army will be ruined with the lues venerea. Remember Sir in 1777. we built our Cabins at the valley Forge, and in other winters, we pursued the Same Plan. You ought to have your military cantoonment in a woody Country between albany & the Lakes, and let the Soldiers may their own Cabins as we did at greenville, and if this is not done, there can be no greater Demonstration that Something is wanting somewhere. Now my Dear Sir I have discharged, what I deemed a Duty to you & my own Conscience. Perhaps my reward, will be your Displea[su]re, be it so, yet beleive me there is not a man in the union wishes your administration better than myself. And may the god of heaven give you wisdom & prudence to conduct our publick affairs to his glory & the good of the Country is the honest & sincere desired of your humble Servt.
David Jones
P. S. Joseph Biggs of Bellmont County, State of ohio wished me to let you know that he would Serve you in the army as a Major or even a Captain. In the last war he fought 16 battles with the Indians. Which is as high recommendation as can be given.
